Wood, J., (after stating the facts.) The liquor in controversy was kept in a prohibited district, and was being sold contrary to law. That brought it within the ban of section 5137 of Kirby’s Digest. It was wholly immaterial as to who owned the liquor, or what his purpose concerning it was. The statute is directed against the liquor itself that may be “kept in or shipped .into any prohibited district to be sold contrary to law.” When it is shown, as it is here, that the liquor is being sold contrary to law, the nuisance exists, and it boots not the owner to say that it was being sold without his knowledge and against his will. The fact remains that the agent whom the owner entrusted with the liquor was selling it contrary to law. The proceeding is in rem. The liquor is the offender, so to speak; it is contraband, and to be destroyed when it is being used, no matter by whom, contrary, to law. Black on Int. Liq. § 352; Com. v. Certain Intoxicating Liquors, 107 Mass. 396; State v. Intoxicating Liquors, 55 Vt. 82. Affirm.